Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2, 9-10, 12, 36, 66, 72-74, 76 and 109-113 are pending.

Applicant’s election without traverse of Group I that read on (A) autoimmune disease, (B) amatoxin; and (C), the following substituents are elected: R1, R2, R9 are OH; R3, R4, R6, R7 are H; R5 is ORc; R8 is NH2; X is S; Rc is L-Z; and L is C1-C6 alkylene, in the reply filed on Oct 28, 2022 is acknowledged.

Claims 10, 12 and 109 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 2, 9, 36, 66, 72-74, 76 and 110-113, drawn to a method for depleting a population of CD137 positive cells in a human patient that read on (A) autoimmune disease, (B) amatoxin as the species of cytotoxin; and (C) the following substituents are elected: R1, R2, R9 are OH; R3, R4, R6, R7 are H; R5 is ORc; R8 is NH2; X is S; Rc is L-Z; and L is C1-C6 alkylene, are being acted upon in this Office Action. 

Priority
Applicant’ claim priority to provisional application 62/448,741 filed January 20, 2017 and 62/595,977 filed December 7, 2017, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Oct 28, 2022 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings filed January 21, 2020 are acceptable.

Specification
Applicants should amend the first line of the specification to update the relationship between the instant application and U.S. Application No. 15/875,793, filed January 19, 2018, now U.S. Patent no. 10,576,161.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection
Claim 66 is objected to because of the following informality:  the claim uses the abbreviation ADC without first defining it.  To clarify the claim, applicant should first spell out the full term before using an abbreviation.  Given the subject matter of the specification, the examiner presumes that "ADC" stands for "antibody drug conjugate".  Appropriate correction is required. 
Claims 74 and 111 are objected to because of the following informalities:  the variable “Am” is not shown in formula IV.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 74 and 111 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The recitation of "Am comprises exactly one Rc substituent” in claims 74 and 111 is indefinite because it is unclear as to where is the variable Am in formula IV.  One of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.
For art purpose, the claims are interpreted without the variable Am in formula IV.  

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2, 9, 36, 66, 72-74, 76 and 110-113 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 2 encompasses a method of depleting a population of CD137 positive cells in a human patient suffering from or at risk any autoimmune disease, the method comprising administering to the patient an effective amount of any antibody or antigen- binding fragment thereof capable of binding any CD137, wherein the antibody or antigen-binding fragment thereof is conjugated to any cytotoxin via a linker. 
Claim 9 encompasses the method of claim 2, wherein the cytotoxin is a microtubule- binding agent or any RNA polymerase inhibitor.
Claim 36 encompasses the method of claim 2, wherein the autoimmune disease is multiple sclerosis, rheumatoid arthritis, intestinal bowel disease, psoriasis, lupus, or Type 1 diabetes. 
Claim 66 encompasses a method of depleting allo-reactive T cells in a human patient, having any autoimmune disease
Claim 72 encompasses the method of claim 66, wherein the cytotoxin is a RNA polymerase inhibitor.
Claim 73 encompasses the method of claim 72, wherein the RNA polymerase inhibitor is an amatoxin.
Claim 74 encompasses the method of claim 73, wherein the amatoxin is represented by formula (IV) 

    PNG
    media_image1.png
    725
    671
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    224
    660
    media_image2.png
    Greyscale

Claim 76 encompasses the method of claim 72, wherein the RNA polymerase inhibitor is an amanitin. 
Claim 110 encompasses the method of claim 9, wherein the RNA polymerase inhibitor is an amanitin. 
Claim 111 encompasses the method of claim 110, wherein the amatoxin is represented by formula (IV)

    PNG
    media_image1.png
    725
    671
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    224
    660
    media_image2.png
    Greyscale
 
Claim 112 encompasses the method of claim 9, wherein the RNA polymerase inhibitor is an amanitin.
Claim 113 encompasses the method of claim 66, wherein the autoimmune disease is multiple sclerosis, rheumatoid arthritis, intestinal bowel disease, psoriasis, lupus, or Type | diabetes.
What is disclosed by the specification, by contrast, is narrow in that it only shows actual reduction to practice of a single embodiment, namely, anti-CD137 antibody BBK2 that binds to human CD137 (aka 4-1BB) wherein the antibody is conjugated to just amanitin.  The chimeric anti-CD137 antibody comprises a heavy chain and a light chain wherein the heavy chain comprises the amino acid sequence of SEQ ID NO:23 and the light chain comprises the amino acid sequence of SEQ ID NO: 24, see p. 16.  The humanized anti-CD137 antibody comprises a heavy chain and a light chain wherein the heavy chain comprises the amino acid sequence of SEQ ID NO:28 and the light chain comprises the amino acid sequence of SEQ ID NO: 32, see p. 41.
However, the specification does not describe the structure-identifying information about the claimed antibody capable of binding to any CD137 or antigen-binding fragment thereof (claim 2) wherein the antibody or antigen binding fragment thereof is conjugated to any cytotoxin, any microtubule-binding agent, or any RNA polymerase inhibitor, any amatoxin, such as amanitin, α-amanitin, β-amanitin, γ-amanitin, s-amanitin, amanin amaninamide, amanullin, amanullinic acid, or proamanullin via any linker
or any CD137 antibody drug conjugate (ADC) encompassed by the claim methods of depleting a population of any CD137 positive cells, or depleting any allo-reactive T cells in any human patient suffering from or at risk of any autoimmune diseases.  The specification does not describe a representative number of species of anti-CD137 antibody conjugated to any cytotoxin or ADC falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus for the claimed methods. 
With respect to antibody that binds to any CD137 (aka 4-1BB), it is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017)), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)).  
	Regarding any ADC or antibody conjugated to any cytotoxin, the state of the art is such that the location or site of conjugation on the drug to the location of the antibody has an impact on drug-to-antibody ratio (DAR), stability and pharmacokinetics of the ADCs.
For example, Strop et al (Chemistry & Biology 20: 161-167, 2013, PTO 892) teaches the conjugation site has significantly impact on ADC stability and pharmacokinetics in a species-dependent manner; drug position can have a significant effect on linker stability and antibody pharmacokinetics, abstract, p. 168, right col. in particular. 
There are no in vivo working examples.  Given the unpredictability associated with making even minor changes to the drug structure while preserving function, with limited exception it is not possible to predict which, out of the enormous number of antibody and drug conjugates encompassed by the claims, would be effective for treating human patient suffering from or at risk of any autoimmune diseases.  
For all of these reasons, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claims 2, 9, 36, 66, 72, 73, 74, 76, 110, 111, 112 and 113 are rejected under 35 U.S.C. 103 as being unpatentable over WO2010/115629 publication (Faulstich hereafter, published Oct 14, 2010; PTO 1449) in view of KR 2004083918 patent (published Oct 6, 2004; PTO 1449), Loh et al (Blood 109: 2643-2648, 2007; PTO 892) and Lee et al (Cell transplantation 24: 1162-1181, 2015; PTO 1449). 
Regarding claims 2, 9, 36, 66, 113, Faulstich teaches and claims a method of treating autoimmune disease such as Crohn’s disease, psoriasis, rheumatoid arthritis, diabetes mellitus type 1, or lupus erythematosus, see p. 4, line 31 to p. 5, line 5 by administering to a patient (see p. 14, line 16-21) an effective amount (p. 14, line 31-32) of a target-binding moiety toxin conjugate, e.g., anti-EpCAM antibody or Herceptin conjugated to a cytotoxin or amatoxin, e.g., amanitin with a linker, see p. 22, line 10-25, p. 37, reference claim 25, in particular.   Examples of antibody include chimeric, humanized or human antibody, see p. 53, lines 4-7, in particular.  Examples of antigen-binding fragment include Fab, F(ab’)2, Fd, Fv, single-chain Fv, or disulfide-linked Fvs (dsFv), see p. 53, lines 9-11.  Examples of amatoxin include α-amanitin, β-amanitin, γ-amanitin, ε-amanitin, amanin, amaninamide, amanullin, or amanullinic acid, which are RNA polymerase inhibitor as per claims 9, 72, 73, 76, 110 and 112.   Administering a toxin conjugated antibody to the cell is expected to kill the cells and thereby depleting a population of EpCAM or HER2 positive cells.  
Regarding claim 74 and 111, Faulstich teaches the structures 3 and 4 (page 34) wherein the structure meets the limitation of instant claims 74 and 111 wherein R1 is OH, R2 is OH, R3 is H, R4 is H, R5 is Rc, which is a linker L-Z, R6 and R7 are H, R8 is NH2, R9 is OH, X is S, wherein Rc is  -L-Z, wherein L is a C6 heteroalkylene, and Z is a chemical moiety formed from a coupling reaction between reactive substituent present on L and a reactive substituent present within the antibody.   

    PNG
    media_image3.png
    276
    633
    media_image3.png
    Greyscale

Faulstich further teach α-amanitin antibody conjugate of structure 10 (page 39) wherein R1, R5 and R9 are OH; R3, R4, R6 and R7 are H; “X” is S(O); and R2 is Orc, wherein Rc is –L-Z, wherein L is a C6 heteroalkylene, and Z is a chemical moiety formed form a coupling reaction between a reactive substituent present on L and a reactive substituent present within the antibody. 

    PNG
    media_image4.png
    437
    337
    media_image4.png
    Greyscale

Faulstich does not teach the antibody is anti-CD137 antibody and depleting CD137 alloreactive T cells in patient develops an autoimmune disease as a result of hematopoietic stem cell transplant in claim 66.
However, the Korean patent KR2004083918 teaches a humanized antibody Hu4785-2 (Fig 1) that binds to human 4-1BB (aka human CD137) comprising a heavy chain CDR1, CDR2, and CDR3 having an amino acid sequence identical to the instant SEQ ID NOs: 25, 26, and 27, respectively, see sequence alignment below:
The present sequence is the heavy chain 
CC   variable region (VH) of the humanized antibody Hu4785-2.
XX
SQ   Sequence 123 AA;

  Query Match             88.4%;  Score 187.4;  DB 7;  Length 123;
  Best Local Similarity   43.9%;  
  Matches   36;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 SYWIN--------------NIYPSDSYTNYNQKFKD------------------------ 22
              |||||              |||||||||||||||||                        
Db         31 SYWINWVXQXPGQGLEWIGNIYPSDSYTNYNQKFKDXXTMTVDTSTSTVYMELSSLRSED 90

Qy         23 --------NGVEGYPHYYAMEY 36
                      ||||||||||||||
Db         91 XAVYYCTRNGVEGYPHYYAMEY 112

and a light chain (reference SEQ ID NO: 42, Fig 1) comprising a light chain CDR1, CDR2, and CDR3 having an amino acid sequence identical to the instant SEQ ID NOs: 29, 30, and 31, respectively, see sequence alignment below:
Sequence 107 AA;

  Query Match             83.0%;  Score 120.3;  DB 7;  Length 107;
  Best Local Similarity   36.5%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 RASQDLSNHL---------------YYTSRLHS--------------------------- 18
              ||||||||||               ||||||||                           
Db         24 RASQDLSNHLYWYQQKPXXXVKLLIYYTSRLHSGVPSRFSGSGSGTDFTLTISSLQPEDF 83

Qy         19 -----QQGYTLPYT 27
                   |||||||||
Db         84 ATYFCQQGYTLPYT 97

	The Korean patent KR2004083918 teaches the humanized antibody heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 1, which is identical to instant SEQ ID NO: 28, see reference SEQ ID NO: 1, and sequence alignment below:

Query Match             100.0%;  Score 670;  DB 7;  Length 466;
  Best Local Similarity   100.0%;  
  Matches  123;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQPGAELVRPGASVKLSCKASGYTFTSYWINWVKQRPGQGLEWIGNIYPSDSYTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         20 QVQLQQPGAELVRPGASVKLSCKASGYTFTSYWINWVKQRPGQGLEWIGNIYPSDSYTNY 79

Qy         61 NQKFKDKATLTVDKSSNTVYMQLNSPTSEDSAVYYCTRNGVEGYPHYYAMEYWGQGTSVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         80 NQKFKDKATLTVDKSSNTVYMQLNSPTSEDSAVYYCTRNGVEGYPHYYAMEYWGQGTSVT 139

Qy        121 VSS 123
              |||
Db        140 VSS 142

	and a light chain variable region comprises the amino acid sequence of SEQ ID NO: 2, which is identical to instant SEQ ID NO: 32, see reference sequence SEQ ID NO: 2, and sequence alignment below:

Sequence 234 AA;

  Query Match             100.0%;  Score 563;  DB 7;  Length 234;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQTTSALSASLGDRVTIGCRASQDLSNHLYWYQQKPDGTVKLLIYYTSRLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         21 DIQMTQTTSALSASLGDRVTIGCRASQDLSNHLYWYQQKPDGTVKLLIYYTSRLHSGVPS 80

Qy         61 RFSGSGSGTDYSLTIRNLEQEDVATYFCQQGYTLPYTFGGGTKLEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         81 RFSGSGSGTDYSLTIRNLEQEDVATYFCQQGYTLPYTFGGGTKLEIK 127


	The humanized monoclonal antibody has high affinity to human 4-1BB molecule and similar amino acid sequence to a human antibody, and is thus useful as an autoimmune disease (especially systemic lupus erythematosus) treating drug or immune-suppressive drug without adverse side effects, see abstract, in particular.  
	Loh teaches autoimmune disorders such as systemic lupus erythematosus (SLE), multiple sclerosis (MS), rheumatoid arthritis, Crohn’s disease, have been reported to occur following both autologous and allogeneic hematopoietic stem cell transplantation (HSCT) for malignant and nonmalignant conditions, see entire document, abstract, p. 2644, Results, Table 1, in particular.  Some patient with SLE were refractory to numerous immunosuppressants, see paragraph bridging p. 2644 and 2645, in particular.  
	Faulstich, Korean patent KR2004083918 and Loh do not teach depleting alloreactive T-cells by anti-CD137 conjugated to cytotoxin. 
	However, Lee teaches anti-CD137 antibody conjugated to immunotoxin such as saporin, a ribosome-inactivating protein, can deplete alloreactive T-cells after allogenic bone marrow transplants to prevent graft-versus-host disease (GVHD), see entire document, abstract, in particular.  Targeting CD137 with an immunotoxin was effective in killing polyclonally activated or alloreactive human T cells, see p. 1173, in particular. Anti-human CD137 monoclonal antibody can deliver toxin into the cell and kill alloreactive T cells, see p. 1175, in particular. 
Therefore, It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Faulstich view of the Korean patent KR2004083918, Loh and Lee to treat autoimmune disorders such as systemic lupus erythematosus (SLE), multiple sclerosis (MS), rheumatoid arthritis or Crohn’s disease (intestinal bowel disease) as a result of hematopoietic stem cell transplant of Loh by depleting allo-reactive T cells using monoclonal anti-CD137 antibody conjugated to immunotoxin such as saporin as taught by Lee or amatoxin as taught by Faulstich conjugated to the humanized anti-CD137 antibody as taught by Korean patent KR2004083918 would arrive at the claimed invention with a reasonable expectation of success, i.e., depleting/killing population of CD137 positive cells or auto-reactive CD137+ T cells in a human patient having autoimmune disease. 
The person of ordinary skill would have had a reasonable expectation of success in selecting the Korean KR2004083918 patent’s humanized anti-CD137 antibody conjugated to Faulstich’s any one of the amatoxin or amanitin in a method to deplete allo-reactive T cells or CD137 positive cells as taught by Lee because Faulstich teaches that amatoxin conjugated to antibody can be used to treat autoimmune disease such as Crohn’s disease, psoriasis, rheumatoid arthritis, diabetes mellitus type 1, or lupus erythematosus, see p. 4, line 31 to p. 5, line 5 by administering to a patient (see p. 14, line 16-21) and humanized anti-CD137 antibody has a high affinity to human CD137 (aka 4-1BB molecule) and is useful for treating autoimmune disease (especially systemic lupus erythematosus) without adverse side effects as taught by the Korean KR2004083918 patent, see abstract, in particular.  
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 6, September 2007), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar products in the same way.
D) Applying known technique to a known product ready for improvement to yield predictable results.
E) “Obvious to try”  --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
F)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference to arrive at the claimed invention.
In this case, simple substitution of one known element, i.e., antibody in the ADC of Faulstich for another, i.e., humanized anti-CD137 antibody would obtain predictable results, i.e., antibody drug conjugate (ADC) comprising anti-CD137 conjugated to amatoxin via a linker. 
In this case, applying known technique of conjugating the prior element, amatoxin such as α-amanitin of Faulstich to the humanized anti-CD137 antibody as taught by the Korean patent KR2004083918, would improve the anti-CD137 antibody the same way, i.e., antibody drug conjugate (ADC) comprising anti-CD137 conjugated to α-amanitin via a linker, see KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007). 
One of skill in the art would have been motivated to do so because Faulstich teaches amatoxin conjugated to the antibody via a linker provides optimum activity (i.e., reduces steric hindrance), see abstract, in particular.  
One of skill in the art would have been motivated to deplete all-reactive T cells using anti-CD137 conjugated to immunotoxin because Loh teaches autoimmune disorders such as systemic lupus erythematosus (SLE), multiple sclerosis (MS), rheumatoid arthritis, Crohn’s disease, have been reported to occur following both autologous and allogeneic hematopoietic stem cell transplantation (HSCT) and some of these patients are refractory to numerous immunosuppressants (see paragraph bridging p. 2644 and 2645, in particular) and Lee demonstrated that anti-CD137 conjugated to immunotoxin can depleting/killing such alloreactive T cells, see p. 1175, right col. 
One of skill in the art would have been motivated to do so in order to target immunotoxin α-amanitin to cells expressing CD137 because the Korean patent KR2004083918 teaches the toxin conjugated anti-CD137 is useful for treating autoimmune disease (especially systemic lupus erythematosus), see abstract, in particular. 
One of skill in the art would have been motivated to do so in order to limit off target deleterious effects of toxin and thus lower systemic toxicity in the human patient receiving antibody drug conjugates.  
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Conclusion

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644